DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1 and 5 are under examination.
Claim 2-4 are cancelled.
Claim 6-10 are withdrawn from examination.
Claim 1 and 5 are rejected. No claims are allowed.

Withdrawn Rejections
The 112, second paragraph rejections set forth in previous office action mailed on 02/02/2021 have been withdrawn in light of Applicants’ amendments submitted on 04/30/2021. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 6,551,627 B1) and in view of Dulebohn et al. (US 2005/0074535 A1).
Regarding claim 1, Yoon et al. (Yoon) discloses a method for preparing a food beveage, soya milk drink (‘627, col. 4, ln. 53-56; col. 9, ln. 58-61; col. 10, ln. 13-14) mixing in with a herbal composition. Yoon discloses the herbal composition comprising extracts including Rosa rugosa (‘627, col. 3, ln. 63-67; col. 4, ln. 1, 14-15). Yoon discloses the extracts obtained from drying plant (Rosa rugosa) and powderizing (grinding) the plant (‘627, col. 7, ln. 23-26); then extracting the powderized plant with a solvent including ethanol/water  (‘627, col. 7, ln. 34-43) and evaporating (concentrating) to obtain the extract (‘627, col. 7, ln. 43-46). Yoon does not explicitly disclose a step of washing the plant (Rosa rugosa) with water before the drying step; however it would have been obvious to one of ordinary skill in the art to wash plants, such as Rosa rugosa to remove excess dirt and soil to obtain a more sanitized plant as starting raw material, absent a clear and convincing argument or evidence to the contrary.
Yoon teaches the food beverage, soya milk drink (‘627, col. 4, ln. 53-56; col. 9, ln. 58-61; col. 10, ln. 13-14) mixed in with the herbal composition comprising extracts of the Rosa rugosa; wherein the soya milk drink is considered a homogenized and mixed beverage. Yoon does not explicitly disclose the food beverage, soya milk drink including high fructose, citric acid, a flavor and purified water. However, Dulebohn et al. discloses a soy milk beverage comprising adding food additives (supplementary materials) (‘545, [0013]) including high fructose, citric acid, flavor (‘535, [0022], [0028], [0030]) and filtered water (purified water) (‘535, [0024]). Dulebohn and Yoon are of the same field of endeavor of making a soy milk drink. It would have been obvious at the time of the invention as filed to be motivated 
Modified Yoon does not disclose the step of the evaporating (concentrating) to obtain the extract (‘627, col. 7, ln. 43-46) until a sugar content becomes 2 to 6 Bx. However, it would have been obvious to one of ordinary skill in the art to be motivated to adjust a sugar content including the cited range in modified Yoon’s evaporating (concentrating) for a desired solid sugar content in the soya milk drink. 
Modified Yoon discloses the soy milk beverage comprising adding food additives (supplementary materials) (‘545, [0013]) including high fructose, citric acid, flavor (‘535, [0022], [0028], [0030]) and filtered water (purified water) (‘535, [0024]) as discussed above in claim 1. Modified Yoon does not explicitly amounts in parts of the food additives  including the high fructose, the citric acid, the flavor (‘535, [0022], [0028], [0030]) and the filtered water (purified water) (‘535, [0024]) as cited. However, it would have been obvious to one of ordinary skill in the art at the time of the invention as filed to adjust amounts of food additives including the cited amounts, to provide a desired taste profile in modified Yoon’s soya milk drink. 
Regarding claim 5, Yoon does not explicitly disclose the food beverage, soya milk drink including apple flavor. However, Dulebohn et al. discloses a soy milk beverage comprising adding food additives (supplementary materials) (‘545, [0013], [0016]) including apple juice (apple flavor).  Dulebohn and Yoon are of the same field of endeavor of making a soy milk drink. It would have been obvious at the time of the invention as filed to be motivated by Dulebohn’s food additives (supplementary materials) (‘545, [0013], [0016]) including the apple juice (apple flavor) in Yoon’s soya milk drink to provide a desired taste profile, absent a clear and convincing argument or evidence to the contrary.
Response to Arguments
Applicants assert “…Yoon is completely silent on the claimed feature of concentrating the coarsely ground Rosa rugosa Thunb. hips prepared in Step ii) with water as a solvent until a sugar content of the extract becomes 2 to 6 °Bx.
Dulebohn does not cure the deficiency of Yoon.
Therefore, the combined teachings of Yoon and Dulebohn do not teach or suggest the claimed feature of concentrating the coarsely ground Rosa rugosa Thunb. hips prepared in Step ii) with water as a solvent until a sugar content of the extract becomes 2 to 6 °Bx.
In addition, the claimed method specifically requires hot-air drying the washed hips to obtain a hot-air dried Rosa rugosa Thunb. Hips, and using water as a solvent. Moreover, the claimed method achieves adjusting the sugar content using the Rosa rugosa Thunb. hip extract (not using food additives). Such features are not taught or suggested by the combined teachings of Yoon and Dulebohn…”. 

Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive.
Modified Yoon does not disclose the step of the evaporating (concentrating) to obtain the extract (‘627, col. 7, ln. 43-46) until a sugar content becomes 2 to 6 Bx. However, it would have been obvious to one of ordinary skill in the art to be motivated to adjust a sugar content including the cited range in modified Yoon’s evaporating (concentrating) for a desired solid sugar content in the soya milk drink. Modified Yoon discloses the soy milk beverage comprising adding food additives (supplementary materials) (‘545, [0013]) including high fructose, citric acid, flavor (‘535, [0022], [0028], [0030]) and filtered water (purified water) (‘535, [0024]) as discussed above in claim 1. Modified Yoon does not explicitly amounts in parts of the food additives  including the high fructose, the citric acid, the flavor (‘535, [0022], [0028], [0030]) and the filtered water (purified water) (‘535, [0024]) as cited. However, it would have been obvious to one of ordinary skill in the art at the time of the invention as filed to adjust amounts of food additives including the cited amounts, to provide a desired taste profile in modified Yoon’s soya milk drink.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact    situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Sugar content and food additives including the high fructose, the citric acid, the flavor (‘535, [0022], [0028], [0030]) and the filtered water (purified water) (‘535, [0024]) as taught by modified Yoon are common ingredients in the art food for flavoring beverages to a desired taste profile. Applicant has not provided a “…showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function…”, hence Applicants’ remarks are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not using food additives) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HONG T YOO/               Primary Examiner, Art Unit 1792